Citation Nr: 0924623	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for varicose veins of the 
right leg.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from March 1972 to 
February 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
benefits sought. 

In September 2008, the Board remanded the instant claim for 
further development. 


FINDING OF FACT

The Veteran does not have varicose veins of the right leg 
that were caused or aggravated by any incident of active 
service or any service-connected disorder. 


CONCLUSION OF LAW

The criteria for a grant of service connection for varicose 
veins of the right leg have not been approximated. U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in September 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in November 2006. 
Further, since the preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. 
Service medical treatment evidence and private medical 
records, are all associated with the claims folder. 

The Veteran has also been afforded VA medical examinations 
towards the development of the claim decided.  McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

There are no known additional records or information to 
obtain. The Veteran was offered the opportunity to provide 
testimony at a hearing and he declined. The Board finds that 
the record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with his claim.




Service Connection- 

The Veteran seeks service connection for varicose veins of 
the right leg. He maintains that he worked in heavy lifting 
and moving of furniture, which he believes caused his 
varicose veins. He also indicated that he worked during 
President Nixon's inauguration standing in the cold for 
2 hours, which he believed also contributed to his varicose 
veins. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for varicose veins of the 
right leg because the medical evidence of record does not 
link his varicose veins of the right leg to his active 
service or to a service-connected disability. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

Service medical records are devoid of findings, treatment, or 
diagnoses of varicose veins in service. After service, the 
only medical evidence of varicose veins is shown in a medical 
statement of February 2003, by L.S.D., MD, who indicated that 
he had treated the Veteran for varicose veins of the right 
leg. He recommended elevation of the right leg and 
compression stockings for treatment. He did not indicate an 
etiology of the right leg varicose veins. 

Pursuant to the Board's September 2008 remand, the Veteran 
underwent VA examination in March 2009. The Veteran gave a 
history of working in freight management in service, 
involving a lot of moving and heavy lifting of equipment and 
furniture. He denied any falls or injury or condition that 
involved surgery during service. He denied prolonged 
immobilization. He also denied any surgery performed on 
varicose veins after service. He currently uses elastic 
stockings and elevation f the leg for treatment of his 
varicose veins. He described mild pain resolved by Tylenol. 
After service, the Veteran stated that he was involved with a 
lot of work that required him to be on his feet for prolonged 
periods of time. His present job is at the post office which 
requires prolonged standing. Physical examination of the 
right lower extremity revealed superficial tortuous varicose 
veins primarily on the medial aspect of the calf as well as 
on the posterior side of his calf. The varicose veins extend 
from the mid portion of the tibial region to the knee area. 
There were no varicose veins visualized on the thigh region. 
They were maximum in diameter of 1.5 cm. at the widest point. 
They were nontender to touch. There was no stasis 
hyperpigmentation noted. He had mild swelling around the 
ankle. There were no visible varicose veins noted on the left 
lower extremity. The diagnosis was varicose veins of the 
right lower extremity. The examiner stated that the Veteran's 
varicose veins were less likely related to alleged events in 
service as he denied prolonged immobilization which the 
examiner indicated was a risk factor of varicose veins. He 
did, however give a history of prolonged standing in his work 
as a civilian. 

The Veteran also underwent a VA orthopedic examination of his 
right ankle in March 2009. That examiner indicated that based 
on the claims folder, the Veteran's history, and his 
examination, the Veteran's varicose veins of the right leg 
were not related to the Veteran's right ankle injury. The 
examiner stated that the varicose veins occurred when there 
was a problem proximal to the varicosity and the Veteran's 
ankle injury was distal to the varicose veins, which would 
have no affect on veins more proximal from the ankle. 

After a thorough review of the evidence of record, there is 
no evidence of record that the Veteran's varicose veins of 
the right leg occurred in service except for the Veteran's 
own allegations of such. The Veteran's statements do not 
constitute competent medical evidence. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).  The Veteran has not shown, 
nor claimed, that he possesses the medical expertise that is 
required to render a competent opinion as to actual diagnoses 
and/or medical causation. Grottveitt v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinksi, 2 Vet. App. 492 (1992). 

Additionally, the Veteran underwent VA examinations in 
March 2009 to provide opinions on the etiology of his right 
leg varicose veins. An arterial examination was performed and 
the examiner indicated that the Veteran's varicose veins of 
the lower right extremity were less likely due to service as 
there was no evidence of events showing prolonged 
immobilization in service, surgery, or injury to the right 
lower extremity. However, his civilian employment, such as 
his employment for the post office, has been indicative of 
prolonged standing since service. Further, there is no 
medical evidence of record that shows evidence of varicose 
veins prior to his treatment by Dr. L.S.D. in 2003. Since 
there is no link between the Veteran's varicose veins of the 
right leg, and an event in service, service connection for 
varicose veins of the right leg is not warranted. 

Finally, the issue of service connection for varicose veins 
of the right leg secondary to a right ankle sprain was 
raised. In order to warrant service connection on a secondary 
basis, service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury. Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected 
38 C.F.R. § 3.310(a)(b). 

In this case, the Veteran is not service-connected for any 
disability. Therefore, the Veteran's varicose veins of the 
right leg can not be proximately due to or aggravated by a 
service-connected disability. As such, there is no statutory 
or regulatory basis upon which to grant secondary service 
connection for this Veteran based on a service-connected 
disability. In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

Based on the foregoing, service connection for varicose veins 
of the right leg is not warranted on a direct or secondary 
basis. 


ORDER

Service connection or varicose veins of the right leg is 
denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


